           Case 2:20-cv-00966-NR Document 429 Filed 09/02/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA



                                                )
DONALD J. TRUMP FOR PRESIDENT,                  )
INC., et al.,                                   )
                                                )
                              Plaintiffs,       )
                                                )
      v.                                        )     Civil Action No. 2:20-cv-00966-NR
                                                )
KATHY BOOCKVAR, in her capacity as              )     Judge J. Nicholas Ranjan
Secretary of the Commonwealth of                )
Pennsylvania, et al.,                           )
                                                )
                              Defendants.       )
                                                )

                      MOTION FOR LEAVE TO FILE UNDER SEAL

        Defendant-Intervenors Citizens for Pennsylvania’s Future and the Sierra Club respectfully

request leave to file their Brief In Opposition To Plaintiffs’ Motion To Modify Stay Order And

For Preliminary Injunctive Relief (ECF 414) and Appendix under seal. Plaintiffs seek to file these

documents under seal out of an abundance of caution because they contain nonconfidential content

of a deposition during which certain other statements were designated as confidential and the 30-

day period for the deponent’s review has not expired under the operative protective order. See

ECF 349-1 paragraph (e). Defendant-Intervenors will meet and confer with counsel for Plaintiffs

concerning the nonconfidential nature of the discovery material at issue and bring any dispute to

the Court’s attention. This request is made pursuant to LCvR 5.2.H.




                                                1
       Case 2:20-cv-00966-NR Document 429 Filed 09/02/20 Page 2 of 3




Dated: September 2, 2020                 Respectfully submitted,
                                          /s/ Eliza Sweren-Becker

                                          Myrna Pérez*
                                          Eliza Sweren-Becker*
                                          BRENNAN CENTER FOR JUSTICE
                                          AT NYU SCHOOL OF LAW
                                          120 Broadway, Suite 1750
                                          New York, NY 10271
                                          Telephone: 646.292.8310
                                          myrna.perez@nyu.edu
                                          eliza.sweren-becker@nyu.edu

                                          Sascha N. Rand*
                                          Jonathan Oblak*
                                          Ellison Merkel*
                                          John Chun*
                                          Owen Roberts*
                                          QUINN EMANUEL URQUHART                  &
                                          SULLIVAN LLP
                                          51 Madison Avenue, 22nd Floor
                                          New York, NY 10010
                                          Telephone: 212.849.7175
                                          sascharand@quinnemanuel.com
                                          jonathanoblak@quinnemanuel.com
                                          ellisonmerkel@quinnemanuel.com
                                          johnchun@quinnemanuel.com
                                          owenroberts@quinnemanuel.com

                                          Counsel for Defendant-Intervenors Citizens
                                          for Pennsylvania’s Future and Sierra Club

                                          *Admitted Pro Hac Vice




                                     2
         Case 2:20-cv-00966-NR Document 429 Filed 09/02/20 Page 3 of 3




CERTIFICATE OF SERVICE

       I, Eliza Sweren-Becker, certify that I served the foregoing MOTION FOR LEAVE TO

FILE UNDER SEAL sent automatically by CM/ECF to the following counsel who are registered

as CM/ECF filing users who have consented to accepting electronic service through CM/ECF:


All counsel of record



Dated: September 2, 2020                             Respectfully submitted,

                                                     /s/ Eliza Sweren-Becker

                                                     Counsel for Defendant-Intervenors
                                                     Citizens for Pennsylvania’s Future and
                                                     Sierra Club




                                             3
